DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-28 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 5/12/2021; 3/16/2021 and 2/11/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Os et al(US 9,338,493) in view of McFarland(US 9,326,143).
Claim 1: Van Os disclose initiating a session with an ACI platform in (col.11,lines 16-32). Van Os disclose receiving an authentication request from a requester and authenticating that the requester has 
Claim 2: Van Os disclose receiving a verbal authentication request from the requester via a virtual assistant in (col.9,lines 5-24,29-32;col.24,lines 22-35).
Claim 3: Van Os disclose receiving a verbal command from the requester via a virtual assistant in (col.24,lines 22-35).
Claim 4: Van Os disclose receiving a login request from the requester in (col.24,lines 4-10).
Claim 5: Van Os disclose if the requester is authenticated, allowing the requester to access the ACI platform and if the requester is not authenticated, preventing the requester from accessing the ACI platform in (col.24,lines 4-21).

Claim 7: Van Os disclose if the requester is not authenticated, notifying a third party that the requester was prevented from accessing the ACI platform in (col.7,lines 21-27; col.24,lines 17-21;fig.1).
Claim 8: Van Os disclose determining a user identity for the requester and confirming that the user identity has the authority to access the ACI platform in (col.24,lines 4-17).
Claim 9: Van Os disclose requester has the authority to access the ACI platform includes one or more of utilizing a voice print to authenticate that the requester has the authority to access the ACI platform (col.24,lines 22-30). Utilizing a face print to authenticate that the requester has the authority to access the ACI platform in (col.5,lines 16-18;col.7,lines 60-62). Utilizing login information to authenticate that the requester has the authority to access the ACI platform in (col.24,lines 4-7,11-13). 
Claim 10: Van Os disclose initiating a session with an ACI platform in (col.11,lines 16-32). Van Os disclose receiving an authentication request from a requester and authenticating that the requester has the authority to access the ACI platform in (col.24,lines 4-35). Van Os does disclose wherein authenticating that the requester has the authority to access the ACI platform but does not specifically disclose includes tracking movement of the requester wherein the authority to access the ACI platform is based upon at least in part the movement of the requester. McFarland disclose motion sensor or movement wireless device where system tracks movement of the user/device in order to authenticate the user trying to access the restricted service or location in (col.2,lines 58-67; col.3,lines 17-36; col.4,lines 34-37: movement is used as means for providing authenticating  credentials and system tracks specific movement which identifies the authorized user. Defined motion for authentication of relevant wireless device may encompass any movement based sensor techniques which specifically measure how user’s carrying wireless device is moved. Further, distance is also measured using a camera). It would have been obvious to person of ordinary skill in the art at time invention was made to 
Claim 11: Van Os disclose receiving a verbal authentication request from the requester via a virtual assistant in (col.9,lines 5-24,29-32;col.24,lines 22-35).
Claim 12: Van Os disclose receiving a verbal command from the requester via a virtual assistant in (col.24,lines 22-35).
Claim 13: Van Os disclose receiving a login request from the requester in (col.24,lines 4-10).
Claim 14: Van Os disclose if the requester is authenticated, allowing the requester to access the ACI platform and if the requester is not authenticated, preventing the requester from accessing the ACI platform in (col.24,lines 4-21).
Claim 15: Van Os disclose if the requester is not authenticated, notifying the requester that they can not access the ACI platform in (col.24,lines 17-21).
Claim 16: Van Os disclose if the requester is not authenticated, notifying a third party that the requester was prevented from accessing the ACI platform in (col.7,lines 21-27; col.24,lines 17-21;fig.1).
Claim 17: Van Os disclose determining a user identity for the requester and confirming that the user identity has the authority to access the ACI platform in (col.24,lines 4-17).
Claim 18: Van Os disclose requester has the authority to access the ACI platform includes one or more of utilizing a voice print to authenticate that the requester has the authority to access the ACI platform (col.24,lines 22-30). Utilizing a face print to authenticate that the requester has the authority to access the ACI platform in (col.5,lines 16-18;col.7,lines 60-62). Utilizing login information to authenticate that the requester has the authority to access the ACI platform in (col.24,lines 4-7,11-13). 

Claim 20: Van Os disclose receiving a verbal authentication request from the requester via a virtual assistant in (col.9,lines 5-24,29-32;col.24,lines 22-35).
Claim 21: Van Os disclose receiving a verbal command from the requester via a virtual assistant in (col.24,lines 22-35).
Claim 22: Van Os disclose receiving a login request from the requester in (col.24,lines 4-10).

Claim 24: Van Os disclose if the requester is not authenticated, notifying the requester that they can not access the ACI platform in (col.24,lines 17-21).
Claim 25: Van Os disclose if the requester is not authenticated, notifying a third party that the requester was prevented from accessing the ACI platform in (col.7,lines 21-27; col.24,lines 17-21;fig.1).
Claim 26: Van Os disclose determining a user identity for the requester and confirming that the user identity has the authority to access the ACI platform in (col.24,lines 4-17).
Claim 27: Van Os disclose requester has the authority to access the ACI platform includes one or more of utilizing a voice print to authenticate that the requester has the authority to access the ACI platform (col.24,lines 22-30). Utilizing a face print to authenticate that the requester has the authority to access the ACI platform in (col.5,lines 16-18;col.7,lines 60-62). Utilizing login information to authenticate that the requester has the authority to access the ACI platform in (col.24,lines 4-7,11-13). 
Claim 28: Van Os disclose confirming that the user identity has the authority to access the ACI platform includes one or more of: subsequently confirming that the user identity has the authority to issue subsequent verbal commands to a virtual assistant after each subsequent verbal command is detected; subsequently confirming that the user identity has the authority to issue the verbal command to the virtual command after a defined period of time; and subsequently confirming that the user identity has the authority to issue the verbal command to the virtual assistant after a defined period of time in (col.9,lines 5-24,29-32;col.24,lines col.24,lines 4-17, 22-35).
Response to Amendment
35 U.S.C. 101 have been withdrawn in view of Amendment filed on 5/10/2021; However, Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/Primary Examiner, Art Unit 2435